938 A.2d 916 (2007)
193 N.J. 296
In the Matter of Stephen M. BRETT, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
December 3, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-071, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, STEPHEN M. BRETT, formerly of FLORHAM PARK, who was admitted to the bar of this State in 2000, should be suspended from the practice of law for a period of one year based on discipline imposed in the Commonwealth of Massachusetts for unethical conduct in Maine that constitutes violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 3.1 (pursuing frivolous claim), RPC 4.2 (communicating with person represented by counsel), RPC 5.5(a) (unauthorized practice of law), RPC 8.1(a) (knowingly making false statement of material fact in connection with disciplinary matter), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should not be reinstated to practice in New Jersey until he is reinstated in Maine, and that prior to reinstatement to practice, respondent should submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that STEPHEN M. BRETT is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to December 5, 2006, the effective date of respondent's suspension in Massachusetts; and it is further
ORDERED that STEPHEN M. BRETT shall not be reinstated to practice in New Jersey until reinstated in Maine; and it is further
ORDERED that prior to reinstatement to practice in New Jersey, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.